Dismissed and Memorandum Opinion filed July 15, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00981-CV
____________
 
IN THE INTEREST OF J.T.H.
 

 
On Appeal from the 313th District Court
Harris County, Texas
Trial Court Cause No. 2007-05396J
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed June 10, 2008.  No
clerk=s record has been filed.  Appellant
filed a motion to extend time to file the clerk’s record on May 17, 2010.  On
June 3, 2010, the motion was denied and appellant was ordered to provide this
court with proof of payment for the clerk’s record on or before June 23, 2010,
or the court would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices
Brown, Sullivan, and Christopher.